CROCKETT, Justice
(concurring specially) .
I concur, but add this comment, which. I think is appropriate, explanatory of the, quotation from the Penderville case in the main opinion. It seems to me that it is not universally true that, “upon a motion to dismiss or to direct a verdict of not guilty for lack of evidence that the trial court does not consider the weight of the evidence or credibility of the witnesses, * * * ” [2 Utah 2d 281, 272 P.2d 198.] This is true only where the court determines that there is what it regards as “substantial evidence” to support the finding made. If it so determines, then the court' *15does not weigh the evidence nor consider the credibility of witnesses, but leaves those matters to the trier of the facts. However, even though there may be some evidence to support a given proposition or element of an offense, it might be so unworthy of belief, at variance with known physical facts or circumstances, or so slight in comparison to countervailing evidence, that the court must conclude that upon the whole evidence reasonable minds could not find guilt beyond a reasonable doubt. In such instances the court would rule as a matter of law that the State had failed to make a case. Therefore, it seems clear that in determining the basic proposition whether there is “any substantial evidence” it is sometimes necessary to give consideration to the weight of the evidence and the credibility of witnesses.
Likewise, it seems that in a criminal case the use of the phrase, “if there is any sub-, stantial evidence of the guilt of the accused * * * the verdict will stand, * * * ” does not fully represent the correct concept. The emphasized phrase can be confused with the use of the similar phrase in civil cases wherein the quantum of proof requisite to support a verdict is obviously different. The statement would be true in a criminal case only if amplified by the explanation that “any substantial evidence” must be understood as meaning sufficient .evidence from which reasonable minds-might find guilt beyond a reasonable doubt.